SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

408
KA 12-00507
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DENNIS BROWNING, DEFENDANT-APPELLANT.


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered January 12, 2012. The judgment convicted
defendant, upon a nonjury verdict, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
following a nonjury trial, of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). Viewing the evidence in light
of the elements of the crime in this nonjury trial (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495). We reject defendant’s contention that County Court
erred in admitting the testimony of a police officer regarding the
meaning of coded language used in a recorded conversation. Contrary
to defendant’s contention, expert testimony interpreting the meaning
of words is not restricted to narcotics cases (see People v Inoa, 109
AD3d 765, 766; People v Pendelton, 90 AD3d 1234, 1235 n 2, lv denied
18 NY3d 996), and the record establishes that the police officer was
qualified to interpret the language based on his experience (see
Matott v Ward, 48 NY2d 455, 459; People v Wyant, 98 AD3d 1277, 1277-
1278).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court